Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 13, 1995, which ruled that claimant’s request for a hearing was untimely.
*777By initial determination dated June 1, 1994, claimant was disqualified from receiving unemployment insurance benefits on the basis that he voluntarily left his employment without good cause. He requested a hearing on January 27, 1995. An Administrative Law Judge subsequently ruled claimant’s hearing request untimely and upheld the initial determination. The Board affirmed the Administrative Law Judge’s decision. While claimant argues that he did not voluntarily leave his employment without good cause, we decline to address the merits inasmuch as claimant did not request a hearing within 30 days of the initial determination and has not demonstrated good cause for his failure to do so. Accordingly, the Board’s decision is affirmed.
Cardona, P. J., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.